Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to containers and identification systems comprising said containers, classified in G01N 35/00732.
II. Claims 15-20, drawn to automated cleaning systems, classified in G01N 21/9009.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group I comprise a container body, a laser-marked container identifier, and at least one identifier capture device, none of which is required by group II. The inventions as claimed in Group II comprise a rinse chamber and an analysis system to measure a contaminate level of a rinse fluid, none of which is required by group I. While Group II does include claim language relating to a container body and laser-marked container identifier, these limitations are not positively recited as part of the claimed automated cleaning system, and are instead drawn to an intended use of the system. .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or 
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries);  and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Knapp on 2/4/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-20 are pending, with claims 1-14 being examined, and claims 15-20 deemed withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the word "contaminate" is used instead of "contaminant", e.g. in Ln. 2.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUTOSAMPLER CONTAINER IDENTIFICATION AND CONTAMINANT MONITORING.
The disclosure is objected to because of the following informalities: the word "contaminate" has been mistakenly used instead of the word "contaminant". The first instance of this is in [0003] of the instant Specification, but it occurs numerous times throughout the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierre et al. (US Pub. No. 2001/0049147; hereinafter Bierre).

Regarding claim 1, Bierre discloses a container for an identification system for an automated sampling or dispensing device ([0018], [0057]). The container comprises: 
	a container body configured for holding a fluid ([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20); and 
([0040]-[0041], the marking 24 may be formed on the outer surface of the container 20 by laser etching, see Fig. 1 at marking 24 on outer surface of container 20).
	Note: The instant Claims contain a large amount of functional language (ex: “for an automated sampling or dispensing device”, “configured for…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, Bierre discloses the container of claim 1. Bierre further discloses that the laser-marked container identifier includes at least one of a barcode or a QR code ([0058]).

Regarding claim 7, Bierre discloses an identification system for an automated sampling or dispensing device ([0018], [0057]). The device comprises: 
	a fluid container ([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20) including: 
	a container body configured for holding a fluid ([0018], [0035], the container 20 may be a test tube or vial, and may contain a fluid, see Fig. 1 at container 20); and 
	a laser-marked container identifier positioned at least one of within or on the container body ([0040]-[0041], the marking 24 may be formed on the outer surface of the container 20 by laser etching, see Fig. 1 at marking 24 on outer surface of container 20); and 
([0063]-[0064], [0070], detection apparatus reads markings on container and outputs a detection signal based on the level of reflected light, and matches the stored information corresponding to a particular container and sensed markings).

Regarding claim 13, Bierre discloses the identification system of claim 7. Bierre further discloses that the laser-marked container identifier includes at least one of a barcode or a QR code ([0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Murokh et al. (US Pub. No. 2002/0179718; already of record on the IDS received 8/7/2019; hereinafter Murokh).

Regarding claim 4, Bierre discloses the container of claim 1. Bierre further discloses the laser-marked container identifier (see Claim 1 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24). Bierre fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh is in the analogous field of article marking (Murokh [0003]). Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of Bierre to be formed by ultraviolet laser marking as in Murokh, as Murokh teaches that ultraviolet laser can be used to create precise, visible markings on an article with virtually no scrap (Murokh [0039]).

Regarding claim 11, Bierre discloses the identification system of claim 7. Bierre further discloses the laser-marked container identifier (see Claim 7 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24). Bierre fails to explicitly disclose that the laser-marked container identifier is formed by ultraviolet laser marking.
	Murokh teaches a laser-marked container identifier that is formed by ultraviolet laser marking (Murokh [0003], the articles are marked with ultraviolet laser energy to create barcodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser-marked container identifier of Bierre to be formed by ultraviolet laser marking as in Murokh, as Murokh teaches that ultraviolet laser can be used to create precise, visible markings on an article with virtually no scrap (Murokh [0039]).

Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Majlof et al. (US Pub. No. 2015/0197372; hereinafter Majlof).

Regarding claim 2, Bierre discloses the container of claim 1. Bierre further discloses the container body (see Claim 1 above at Bierre teaching the container body in [0018], [0035], Fig. 1 at container 20). 
	Bierre fails to explicitly disclose that the container body is comprised of at least one of a perfluoroalkoxy alkane (PFA) or a polytetrafluoroethylene (PTFE).
	Majlof is in the analogous field of sample containers containing identification marks (Majlof [0002]) and teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body of Bierre to comprise PTFE as in Majlof, as Majlof teaches that PTFE is compatible with water-based fluids (Majlof [0051]).

Regarding claim 9, Bierre discloses the identification system of claim 7. Bierre further discloses that the at least one identifier capture device includes a light source ([0064]-[0065], detection apparatus includes a light-emitter).
	Bierre fails to explicitly disclose that the at least one identifier capture device includes an imaging device.
(Majlof [0058], a camera may be used to read embedded identification marks within a container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device of Bierre to include an imaging device as in Majlof, as Majlof teaches that imaging devices such as cameras can be used to read embedded identification marks within a container (Majlof [0058]).

Regarding claim 12, Bierre discloses the identification system of claim 7. Bierre further discloses the container body (see Claim 7 above at Bierre teaching container body in [0018], [0035], Fig. 1 at container 20).
	Bierre fails to explicitly disclose that the container body is comprised of at least one of a perfluoroalkoxy alkane (PFA) or a polytetrafluoroethylene (PTFE).
	Majlof teaches a container body comprising PTFE (Majlof [0051], sidewalls of containers may be made of polytetrafluoroethylene). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body in the identification system of Bierre to comprise PTFE as in Majlof, as Majlof teaches that PTFE is compatible with water-based fluids (Majlof [0051]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Baque et al. (Translation of WO Pub No. 2013/123925; hereinafter Baque).

Regarding claim 5, Bierre discloses the container of claim 1. Bierre further discloses the container body (see Claim 1 above at Bierre teaching container body in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier (see Claim 1 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24).
	Bierre fails to explicitly disclose that the container body defines a prepared portion configured to provide an identifier-receiving area on which to introduce the laser-marked container identifier, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area.
	Baque is in the analogous field of workpiece markings (Baque Pg. 2 in 2nd Para., workpiece with a marker). Baque teaches a body having a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the body within the identifier-receiving area (Baque Pg. 2 in Last Para., a marking substance-containing carrier for a workpiece is received in a recess that has been machined onto the surface of the workpiece). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier in the container of Bierre so that the container body contains a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area as in Baque, as Baque teaches that a formed recess for receiving an identifier will protect the identifier during use (Baque Pg. 2 in Last Para., Pg. 3 in 3rd Para., the marking substance is substantially inseparable from the workpiece and is located in a protected area).

Regarding claim 10, Bierre discloses the identification system of claim 7. Bierre further discloses the container (see Claim 7 above at Bierre teaching the container in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier (see Claim 7 above at Bierre teaching the laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24 on outer surface of container 20).
	Bierre fails to explicitly disclose that the container defines a prepared portion configured to provide an identifier-receiving area on which to introduce the laser-marked container identifier, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area.
	Baque teaches a body having a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the body within the identifier-receiving area (Baque Pg. 2 in Last Para., a marking substance-containing carrier for a workpiece is received in a recess that has been machined onto the surface of the workpiece). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container and the laser-marked container identifier in the identification system of Bierre so that the container contains a prepared portion that acts as an identifier-receiving area, the prepared portion formed by removing an amount of material from the container within the identifier-receiving area as in Baque, as Baque teaches that a formed recess for receiving an identifier will protect the identifier during use (Baque Pg. 2 in Last Para., Pg. 3 in 3rd Para., the marking substance is substantially inseparable from the workpiece and is located in a protected area).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Andersen (US Pub. No. 2010/0303688).

Regarding claim 6, Bierre discloses the container of claim 1. Bierre further discloses the container body (see Claim 1 above at Bierre teaching container body in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier positioned at least one of within or on the container body (see Claim 1 above at Bierre teaching laser-marked container identifier in [0040]-[0041], Fig. 1 at marking 24 on outer surface of container 20).
	Bierre fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique from the laser-marked container identifier positioned at least one of within or on the container body.
	Andersen is in the analogous field of containers having identification markings (Andersen [0028]). Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or on the container body (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the container of Bierre by including a cap to cover an aperture defined by the container body, the cap including a second (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).
	Modified Bierre is silent on the second container identifier of the cap being laser-marked.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the container of modified Bierre to be laser-marked as in Bierre, as Bierre teaches that identifiers created by laser-marking have a specular reflectance that is less than adjacent areas of the container, and are machine-readable (Bierre; [0018]-[0019], [0040]-[0041]).

Regarding claim 14, Bierre discloses the identification system of claim 7. Bierre further discloses the container body (see Claim 7 above at Bierre teaching the container body in [0018], [0035], Fig. 1 at container 20) and the laser-marked container identifier positioned at least one of within or on the container body (see Claim 7 above at Bierre teaching laser-marked container identifier positioned on container body in [0040]-[0041], Fig. 1 at marking 24 on outer surface of container 20).
	Bierre fails to explicitly disclose a cap configured to cover an aperture defined by the container body, wherein the cap includes a second laser-marked container identifier unique 
	Andersen teaches a cap covering an aperture defined by a container body, the cap including a second container identifier unique from a container identifier positioned within or on the container body (Andersen; [0063], cap can be attached to open end of container, [0065]-[0066], an outer surface of the container has markings identifying the specimen taken, while an outer cap surface contains markings indicating the volume within). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container body and the laser-marked container identifier positioned at least one of within or on the container body in the identification system of Bierre by including a cap to cover an aperture defined by the container body, the cap including a second container identifier unique from the laser-marked container identifier of the container body as in Andersen, as Andersen teaches that unique container identifiers on the cap and container body can be used to provide additional details about the contents of the specimens within the container (Andersen; [0063], [0065]-[0066]), and a cap can be used to provide a liquid and air-tight seal (Andersen [0020]).
	Modified Bierre is silent on the second container identifier of the cap being laser-marked.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second container identifier of the cap in the identification system of modified Bierre to be laser-marked as in Bierre, as Bierre teaches that (Bierre; [0018]-[0019], [0040]-[0041]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bierre in view of Mondie (US Pub. No. 2002/0130182).

Regarding claim 8, Bierre discloses the identification system of claim 7. Bierre further discloses the at least one identifier capture device (see Claim 7 above at Bierre teaching identifier capture device in [0063]-[0064], [0070]).
	Bierre fails to explicitly disclose that the at least one identifier capture device includes a polarized lens.
	Mondie is in the analogous field of article labeling (Mondie [0002]). Mondie teaches an identifier capture device that includes a polarized lens (Mondie; [0011], [0016], multiple polarized lens filter polarized light from a label, creating an electronic image to produce a pattern corresponding to a label on the article). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one identifier capture device in the identification system of Bierre to include a polarized lens as in Mondie, as Mondie teaches that polarized lenses can be used to detect labels on articles with minimal visible impact on the articles themselves (Mondie; [0011], [0016], [0014]), thereby preserving the appearance of the labeled articles.
	
Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wiederin et al. (US Pub. No. 2017/0038402; already of record on the IDS received 8/7/2019; hereinafter Wiederin) teaches a container for an identification system for an automated sampling or dispensing device ([0003], [0089]). The container comprises a container body configured for holding a fluid ([0089], [0092], sample vessels 108 hold sample fluids, see Fig. 20 at sample vessel 108), and a container identifier positioned at least one of within or on the container body ([0089], sample vessels 108 have sample identifier 1002 on base or bottom of vessel, see Fig. 20 at sample vessel 108 and sample identifier 1002). However, Wiederin does not qualify as prior art under 35 U.S.C. 102(a)(2), as it was owned by a common assignee/applicant as of the effective filing date of the claimed invention. Further, since Wiederin is by the same assignee/applicant, then it qualifies for the prior art exception 35 U.S.C. 102(b)(1)(A), as it was published less than one year before the effective filing date of the invention. Therefore, Wiederin is disqualified as prior art under 35 U.S.C. 102(a)(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798